IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOHN M. GERA,                                : No. 13 MM 2022
                                             :
                   Petitioner                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
BOROUGH OF FRACKVILLE AND                    :
SCHUYLKILL, COUNTY DISTRICT                  :
ATTORNEY'S OFFICE,                           :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of May, 2022, the Application for Extraordinary Relief is

DENIED.